Citation Nr: 1419456	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-17 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a gynecological disorder, to include anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In October 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of the hearing is of record.

The Board remanded the claim to the RO, via the Appeals Management Center (AMC), in January 2012, for additional development, including a VA examination.  The Veteran's claim was returned to the Board, and in January 2013 the Board again remanded the Veteran's claim to the RO via the AMC.  At that time, the Board found that additional development, including an additional VA examination, was necessary prior to adjudication of the issue on appeal, as listed above.  The requested VA examination was provided in April 2013 and an additional SSOC was issued thereafter.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  The case has been returned to the Board.

The Virtual VA claims file has been reviewed.  Documents contained therein are either duplicative of those in the paper claims file or irrelevant to the issues on appeal.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.  

The issue of entitlement to service connection for a gastrointestinal disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's uterine fibroids and anemia, status-post partial hysterectomy, were not manifest during service and are not attributable to service.


CONCLUSION OF LAW

Uterine fibroids and anemia, status-post supracervical partial hysterectomy, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in March 2010, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed her of her and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of her claim.  The Veteran was afforded VA examinations responsive to the claim for service connection of uterine fibroids and anemia, status-post supracervical partial hysterectomy.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claim being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also observes that the undersigned VLJ, at the Veteran's October 2011 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that she is entitled to service connection for a gynecological disorder, to include uterine fibroids and anemia, now status-post partial supracervical hysterectomy in 2009.  In this regard, the Veteran testified at the October 2011 hearing before the undersigned VLJ that she was told that she had cysts in service, which would resolve with her period.  According to the Veteran, these cysts turned into fibroids, such that she needed a tubal ligation.  She testified that the tubal ligation caused her fibroids to worsen such that she needed a hysterectomy.  She also testified that she takes iron pills for anemia.

The Board acknowledges that the Veteran was treated for multiple gynecological complaints in service.  According to her service treatment records, she was treated for pelvic inflammatory disease, urinary tract infections, and various complaints related to a pregnancy, including cramping.  She also received treatment related to birth control methods and vaginal discharge.  In October 1986 (while pregnant), she underwent a pelvic examination and follow up to a cyst was discussed.  Service treatment records also reflect that she requested sterilization via tubal ligation.  In February 1987, she expressly denied abnormal menstrual bleeding, severe menstrual cramps, abnormal pap smears, and pelvic infections; a July 1987 gynecological evaluation was normal.  The Veteran underwent tubal ligation in 1991.  Her separation examination was normal.  

Treatment records from R. L. S., M.D. indicate that the Veteran sought treatment in June 2009 for heavy bleeding and pelvic pain; an endometrial biopsy was performed.  In November 2009, the Veteran was diagnosed with fibroids and underwent a supracervical hysterectomy.

Treatment records from Provita Health and Wellness show that the Veteran had a history of anemia secondary to fibroids; following her hysterectomy, in February 2010, blood tests were negative for anemia.

The Veteran was afforded a VA examination in February 2012.  According to that report, the Veteran had a history of treatment in 2009 for uterine fibroids and ovarian cysts, for which she underwent a partial hysterectomy; the VA examiner stated that the Veteran did not have a current gynecological disability.  Following a review of the Veteran's history, as reported by the Veteran, the VA examiner found that the Veteran's "gynecological conditions" are at least as likely as not related to or caused by the in-service "gynecological condition."  The VA examiner stated that the Veteran had uterine fibroids and ovarian cysts in service which were not effectively treated, leading to her hysterectomy in 2009.  The VA examiner stated that the claims file was available and reviewed.

The Veteran was also afforded a VA examination in April 2013.  According to that examination report, the diagnosis was uterine fibroids, status-post supracervical partial hysterectomy, with an approximate diagnosis date of 2009.  The Veteran reported that she was diagnosed with uterine fibroids many years after service, resolved with the partial hysterectomy.  The Veteran also reported a history of treatment and diagnosis of a cyst in service; according to the Veteran, it was an ovarian cyst.  She also reported a history of anemia, resolved following the hysterectomy.  Following an in-person examination and review of the claims file and the February 2012 VA examination report, the VA examiner opined that the Veteran's uterine fibroids and anemia, status-post supracervical hysterectomy, is less likely than not related to service.  According to the VA examiner, a review of the service treatment records did not show symptoms of abnormally heavy menstrual bleeding or uterine fibroids, and there are no medical records between the Veteran's discharge from service and the 2009 treatment reports.  The VA examiner also noted that the Veteran's treatment for a cyst in 1986 was vague and did not mention what type of cyst; the VA examiner also noted that the Veteran's post-operative report at the time of her hysterectomy indicated that the Veteran's ovaries and tubes were normal.  The VA examiner noted that there was no evidence that the Veteran currently had anemia.

Here, there is a clear conflict in the evidence.  However, based on the more probative evidence, the Veteran's claim for service connection of a uterine fibroids and anemia, status-post supracervical partial hysterectomy, must be denied.  In this case, there is no reliable evidence of uterine fibroids and anemia, status-post supracervical partial hysterectomy, during service or for many years thereafter.  Despite numerous evaluations during service, fibroids were never identified.  Rather, at time of separation, the examination disclosed that the physical evaluation was normal.  The Board also finds that the weight of the evidence reflects that none of the Veteran's in-service treating providers nor the April 2013 VA examiner found a relationship between the Veteran's uterine fibroids, status-post supracervical partial hysterectomy and her service; to the contrary, the April 2013 VA examiner indicated that there were no related symptoms during service.  

The Veteran is competent to report that she had heavy menstrual bleeding with anemia due to uterine fibroids prior to her partial supracervical hysterectomy; such statements are confirmed by the record.  In addition, she is competent to report when her uterine fibroids were first identified.  However, her recent statements are inconsistent with her reports to her treating providers during service, wherein she denied heavy, painful menstrual periods.  Additionally, the Veteran's assertion that the tubal ligation was recommended as treatment for cysts in service is inconsistent with service treatment records indicating that the Veteran requested permanent sterilization.  Moreover, the Veteran's post-service treatment records do not demonstrate a relationship between her in-service tubal ligation and the development of her fibroids.  Here, the most probative evidence establishes that there was a remote onset of uterine fibroids and anemia, status-post supracervical partial hysterectomy, unrelated to service. 

The Board acknowledges that the February 2012 VA examiner found that the Veteran's gynecological conditions" were related her in-service "gynecological condition.  We assume that the examiner has a basic level of competence and the examiner remarked that the file was reviewed.  However, the examiner does not identify any in-service manifestation that would have been consistent with fibroids or what would eventually result in a hysterectomy.  It is clear that the in-service examiners did not identify fibroids, despite conducting appropriate examinations.    The 2012 VA examiner did not provide any indication as to what diagnosis or manifestations in service were related to the fibroids.  In sum, the rationale of the 2012 examiner is lacking in detail.  As noted by the Court, the probative value of medical evidence is based on the medical expert's personal observation of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  Here, we find the examiner's skill in analyzing the data to be faulty resulting in an opinion carrying little probative value.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  To the extent that there are lay statements asserting that the Veteran's uterine fibroids and anemia, status-post supracervical partial hysterectomy, are related to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the April 2013 VA examination report.  The VA examiner found that the Veteran's uterine fibroids and anemia, status-post supracervical partial hysterectomy, had its onset many years after service, and were unrelated to the Veteran's gynecological complaints and treatment during service. 

The opinion of the April 2013 VA examiner, in determining that the Veteran's uterine fibroids and anemia, status-post supracervical partial hysterectomy, are not related to her service, is entitled to greater probative weight than the more general lay assertions of the Veteran and the 2012 examiner.  In this regard, it is important to note that according to the 2013 examiner there is no indication of any related problems during service.  Rather, service treatment records show that she denied heavy and painful menstrual bleeding and the separation examination was normal.  The remote assertions of the Veteran are inconsistent with the clinical evidence of record, which demonstrates a remote post-service onset.  The April 2013 VA examination report explained the reasons for the VA examiner's conclusion based on an accurate characterization of the evidence of record; thus, this opinion is highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In sum, there is no reliable evidence linking the remote uterine fibroids and anemia, status-post supracervical partial hysterectomy, to service.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for uterine fibroids and anemia, status-post supracervical partial hysterectomy.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a gynecological disorder, to include anemia, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


